Citation Nr: 1341756	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for a left shoulder disability.

4.  Entitlement to a compensable rating for tinea cruris.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and H. L.




ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from August 1977 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a degenerative joint disease of the left shoulder (claimed as a rotator cuff tear) and service connection for sleep apnea with headaches, throat problems, sleepiness, and loss of memory as secondary to status post excision polyp left vocal cord with chronic hoarseness.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is in the Veteran's file. 

The claim of service connection for a left shoulder disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In a decision of May 2006, the RO denied the claim of service connection for sleep apnea on the basis that it was not caused by service; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

2.  The additional evidence since the RO's decision in May 2006 relates to an unestablished fact necessary to substantiate the claim.




3.  Sleep apnea had onset in service.

4.  In April 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the claim for a compensable rating for tinea cruris.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002), 38 C.F.R. § 3.303 (2013).

3.  The criteria for the withdrawal of a substantive appeal on the claim for a compensable rating for tinea cruris with disfiguring hypopigmentation have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  On the reopened claim of service connection for sleep apnea as the claim is granted, VCAA compliance need not be addressed further. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 Claim to Reopen 
Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.


Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2009, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).






Analysis

In a decision of May 2006, the RO denied the claim of service connection for sleep apnea, because sleep apnea was not shown in service or was sleep apnea secondary to service-connected residuals of excision of a polyp on the left vocal cord.

The evidence of record consisted of service treatment records, the Veteran's statements, and a statement from the Veteran's friend.

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the May 2006 rating decision became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a).

In May 2009, the VA received the Veteran's current application to reopen the claim of service connection for sleep apnea.  In a rating decision in October 2009, the RO reopened the claim and denied it on the merits.  

The RO considered the Veteran's statements, service treatment records, and post-service VA records.

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because the evidence of record failed to show that sleep apnea was caused by or aggravated by a service-connected disability. 

The additional evidence presented since May 2006 includes a statement from a VA nurse practitioner, dated in November 2009, who stated that the Veteran had early signs of sleep apnea documented in the service treatment records. 

In December 2009, a private physician stated that the Veteran's sleep apnea started in the early 1990s while the Veteran was still on active duty. 
On VA examination in May 2010, the VA examiner stated that sleep apnea was not related to the service-connected residuals of an excision of a polyp on a vocal cord.
The additional evidence, namely, the statements of a VA nurse practitioner and a private physician that sleep apnea had onset is service relate to an unestablished fact necessary to substantiate the claim, namely, evidence that sleep apnea was incurred in service, and as the lack of such evidence was the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for sleep apnea is reopened.

Service Connection for Sleep Apnea

Principles of Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131.
 
To establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  



This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The Veteran asserts that sleep apnea had its onset during service.  The Veteran's wife testified that the Veteran snored and stopped breathing in his sleep since service.  


The Veteran's friend stated that he had witnessed the Veteran snore and stop breathing in his sleep.  The friend also stated that the Veteran occasionally fell asleep during conversations.

The service treatment records show that the Veteran complained of headaches, dizziness, and shortness of breath.  On separation examination in June 1997, the Veteran gave a history of frequent trouble sleeping and fatigue throughout the day.

In November 2009, a VA nurse practitioner stated that the Veteran's service treatment records showed symptoms and complaints consistent with sleep apnea and stated that sleep apnea had had onset during service.

In December 2009, a private physician expressed the opinion that the Veteran's sleep apnea was incurred in service.  The physician stated that while it was not possible to determine the exact onset, sleep apnea was present during the 1990s, when the Veteran was deployed to the Persian Gulf.
In May 2010, on VA examination, the VA examiner stated that sleep apnea was not related to the polyp excision during service.  The VA examiner stated that while the polyp may have caused obstructive sleep apnea, as the polyp was excised in 1992, there was nothing thereafter to obstruct the Veteran's airway.
Analysis
As sleep apnea was not diagnosed during service, it was not affirmatively shown to have been present during service.  And service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Although there is no official record of sleep apnea during service, the Board finds that the Veteran's wife and friend are competent to describe symptoms of sleep apnea and that their account is credible.  



The Board also finds that the Veteran has provided a competent and credible history of fatigue and trouble sleeping since service.

As for the medical evidence, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The competent medical evidence of record pertaining to causation or a nexus to service favorable to the claim consists of the opinions of a VA nurse practitioner and a private physician.  From the evidence cited in the favorable medical opinions the Board finds that the Veteran had experienced trouble sleeping, snoring, and daytime fatigue since service, which the VA and private medical professional state were early signs of sleep apnea.

The medical evidence against the claim consists of the opinion of a VA physician, who stated that sleep apnea was not related to the service-connected excision of polyp in 1992.  The VA examiner did not address the question of whether sleep apnea otherwise had onset in service. 

The Board finds that the favorable medical opinions are more persuasive than the negative opinion as to the onset of sleep apnea in service.  The VA examiner essentially relied on the absence of medical records to corroborate sleep apnea in service, which under the circumstances of the case, has minimal probative value as the Board finds that the Veteran is competent to describe sleep problems in service.



And the Veteran's wife and a friend witnessed the Veteran snoring and not breathing in his sleep, which the Board finds credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 

As the Veteran's lay statements are competent and credible with regard to signs of sleep apnea in service and since service, and with evidence of current sleep apnea and evidence of a relationship between the current sleep apnea and the signs of sleep apnea in service, all the elements of service connection have been met and service connection is established. 

Rating Tinea Cruris

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202. 

Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204. 

In August 2010, the Veteran perfected an appeal on the claim for increase for tinea cruris.

In a written statement in April 2012, and prior to the Board promulgating a decision on the claim, the Veteran withdrew his appeal of the claim. 

Accordingly, the Board does not have appellate jurisdiction to review the claim and the appeal of the claim for increase of tinea cruris is dismissed. 





ORDER

As new and material evidence has been presented, the claim of service connection for sleep apnea is reopened and to this extent the appeal is granted.

The reopened claim of service connection for sleep apnea is granted on the merits. 

The appeal of the claim for increase for tinea cruris is dismissed.

REMAND

As the evidence shows that the Veteran's left shoulder disability may be related to service, reexamination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify any current left shoulder disability (e.g. rotator cuff tear, degenerative joint disease, tendonitis) and determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current left shoulder disability is related to the Veteran's active service. 

In formulating the opinion, the VA examiner is asked to address:






a).  The VA finding dated on January 5, 2010, where the VA physician stated that the left shoulder disability was incurred in service and

b).  The medical report from Dr. Constable, dated in February 2010, where the physician stated opined that the shoulder disability had its onset in service.

The Veteran's file must be provided to the VA examiner for review.  

2.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


